DETAILED ACTION
Election/Restrictions
Claims 1 and 3–7 are allowable. The restriction requirement between Groups I–VI, as set forth in the Office action mailed on 21 May 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires the special technical feature of the allowable claims. Claims 9–17 and 19–27, directed to laser cutting heads, systems, and methods, are no longer withdrawn from consideration because the claims require the special technical feature of the allowable claims.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
NOTE: The most recently filed claims do not reflect the examiner’s amendment mailed 6 April 2021. The following amendments are applied to the recently filed claims, and are similar to, but not exactly the same as, those presented in the previous examiner’s amendment.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Kevin J. Carroll on 16 February 2022.

The application has been amended as follows:

Claim 9: A laser cutting head comprising:
a collimator configured to be coupled to an output fiber of a fiber laser;
at least first and second movable mirrors configured to receive a collimated laser beam from the collimator and to move the beam within a limited field of view defined by a scan angle of 1–2°, wherein the movable mirrors are coupled to a mirror control to control movement of the mirrors with the scan angle of 1–2°;
a focus lens configured to focus the laser beam relative to a workpiece without using the scanning lens; and
a cutting nozzle for directing the focused laser and gas to the workpiece to be cut, wherein the limited field of view corresponds to an aperture of the cutting nozzle;
wherein the collimator is included in a collimator module, wherein the focus lens is included in a core block module, wherein the mirrors are included in a wobbler module, and wherein the wobbler module is coupled between the core block module and the collimator module.

Claim 10: A laser cutting head comprising:
a collimator module including a collimator configured to be coupled to an output fiber of a fiber laser;
a wobbler module coupled to the collimator module, the wobbler module including at least first and second movable mirrors configured to receive a collimated laser beam from the collimator and to 
a core block module coupled to the wobbler module, the core block module including at least a focus lens configured to focus the laser beam relative to the workpiece[[;]], wherein the wobbler module is coupled between the core block module and the collimator module; and
a nozzle holder assembly coupled to the core block module and including a cutting nozzle for directing the focused laser beam and gas to the workpiece to be cut, wherein the focused laser beam is moved within an aperture of the cutting nozzle that corresponds to the limited field of view.

Claim 11: The laser cutting head of claim 10 wherein the wobbler module includes first and second galvo modules including galvanometer mirrors, wherein the galvanometer mirrors are [[about]] the same size, and wherein the galvo modules are configured to be connected to a galvo controller.

Claim 13: A laser cutting system comprising:
a fiber laser including an output fiber;
a laser cutting head coupled to the output fiber of the fiber laser, the laser cutting head comprising:
a collimator configured to be coupled to [[an]] the output fiber of [[a]] the fiber laser;
at least first and second movable mirrors configured to receive a collimated laser beam from the collimator and to move the beam within only a limited field of view defined by a scan angle of 1–2°;
a focus lens configured to focus the laser beam relative to a workpiece; and

wherein the collimator is included in a collimator module, wherein the focus lens is included in a core block module, wherein the mirrors are included in a wobbler module, and wherein the wobbler module is coupled between the core block module and the collimator module; and
a control system for controlling at least the fiber laser and positions of the movable mirrors, the control system including a mirror control to control movement of the mirrors with the scan angle of 1–2° to move the beam in a wobble pattern within the limited field of view.

Claim 15: The laser cutting system of claim 13 wherein the control system is configured to control the positions of the movable mirrors to align the focused laser beam in [[an]] the aperture of the cutting nozzle.

Claim 16 is cancelled.

Claim 17 is amended to depend from claim 13.

Claim 23: A laser cutting method comprising:
providing a laser cutting head including a collimator, first and second movable mirrors, a focus lens and a nozzle, wherein the collimator is included in a collimator module, wherein the focus lens is included in a core block module, wherein the mirrors are included in a wobbler module, and wherein the wobbler module is coupled between the core block module and the collimator module;
generating a raw laser beam from a fiber laser;

focusing the beam by passing the beam through the focus lens;
directing the focused beam through the nozzle;
moving the movable mirrors to align the beam within an aperture of the nozzle and to move the beam [[by]] within a limited field of view defined by a scan angle of 1–2° within the aperture of the nozzle, wherein the limited field of view corresponds with the aperture of the nozzle;
directing gas through the nozzle to the workpiece; and
moving the laser cutting head and the workpiece relative to each other to cut the workpiece.

Claim 24: The laser cutting method of claim 23 further comprising moving the movable mirrors to move the beam in a wobble pattern within [[an]] the aperture of the nozzle.

Claim 25: A laser cutting method comprising:
providing a laser cutting head including a collimator, first and second movable mirrors, a focus lens and a nozzle, wherein the collimator is included in a collimator module, wherein the focus lens is included in a core block module, wherein the mirrors are included in a wobbler module, and wherein the wobbler module is coupled between the core block module and the collimator module;
generating a raw laser beam from a fiber laser;
collimating the raw laser beam by passing the beam through the collimator;
focusing the beam by passing the beam through the focus lens;
directing the focused beam through the nozzle;
moving the movable mirrors to move the beam [[by]] within a limited field of view defined by a scan angle of 1–2° in a wobble pattern within an aperture of the nozzle, wherein the limited field of view corresponds with the aperture of the nozzle;

moving the laser cutting head and the workpiece relative to each other to cut the workpiece.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues that Imai does not disclose or suggest the claimed scan angle of 1–2° (pg. 9). Specifically, Applicant argues that there is no evidence that the disclosed range of 0.2 mm in Imai would result from a 1–2° scan angle, or that such would have been obvious. Applicant further argues that the 0.2 mm could result from a scan angle of less than 1–2°. The Office finds this last argument persuasive, since Imai’s 0.2 mm range is significantly smaller than the 30 × 30 mm range of this application. Furthermore, there seems to be an obstacle to modifying Imai to accommodate a larger field of view. Claim 1 (and now each independent claim) specifies that “the limited field of view corresponds to an aperture of the cutting nozzle.” It is reasonable to assume that Imai itself adopts this teaching, and has as small an aperture as possible. Based on the presumably smaller scan angle of Imai, and given that prior art already cited (Reichman) teaches that the aperture of the cutting nozzle should be as small as possible to prevent contamination, it is reasonable to infer that the aperture of the cutting nozzle of Imai is smaller than what would be needed for the claimed invention; perhaps Imai’s aperture is not even modified, using a stock cutting nozzle, with Imai’s scan angle limited by such.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/               Primary Examiner, Art Unit 3761